Gonzalez-Doldan v Kaleida Health, Inc. (2018 NY Slip Op 04941)





Gonzalez-Doldan v Kaleida Health, Inc.


2018 NY Slip Op 04941


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ. (Filed June 29, 2018.) 


MOTION NO. (237/18) CA 17-01764.

[*1]FEDERICO C. GONZALEZ-DOLDAN, M.D., PLAINTIFF-RESPONDENT, 
vKALEIDA HEALTH, INC., MARGARET PAROSKI, GEORGE NARBY, KEVIN J. GIBBONS, JOHN KOELMEL, STEPHANIE SAUNDERS AND DEGRAFF MEMORIAL HOSPITAL, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.